t c memo united_states tax_court whistleblower 15488-17w petitioner v commissioner of internal revenue respondent docket no 15488-17w filed date edward h arens for petitioner patricia p davis amanda l myers rachel g borden and julia ann cannarozzi for respondent memorandum opinion lauber judge this whistleblower award case is currently before the court on respondent’s motion to dismiss for lack of jurisdiction with respect to nondiscretionary whistleblower awards sec_7623 provides any deter- mination regarding an award may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter petitioner seeks review of a letter in which the irs informed him2 that his claim for an award was previously denied and enclosed a copy of the previous determination respondent contends we lack jurisdiction to review this letter because it was not a determination regarding an award petitioner contends that the letter was a determination because the irs declined to revisit its prior award decision in light of new information that he provided concluding that petitioner has the better side of this argument we will deny respondent’s motion background the following facts are derived from the pleadings the parties’ motion pa- pers and the exhibits and declarations attached thereto on date petitioner filed with the irs whistleblower office office form_211 application_for award for original information first application the first application con- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2the court granted petitioner’s motion to proceed anonymously when referring to petitioner we will employ the masculine pronoun and possessive adjective without intending to create any implications concerning petitioner’s gender tained allegations that a specified_taxpayer target had avoided recognition of discharge-of-indebtedness income by improperly reporting on its federal_income_tax return s that certain of its affiliates were insolvent see sec_108 petitioner represented that he had acquired this information in and asserted that target’s improper reporting resulted in underreporting of its taxable_income for on date the office sent petitioner a determination_letter first letter denying his claim and informing him the claim has been recom- mended for denial because the information you provided was reviewed as part of an examination but the examination resulted in no change the office told petitioner that his claim had been denied and stated this letter is a final deter- mination for purposes of filing a petition with the united_states tax_court under sec_7623 you have days from this determination to file a petition with the tax_court petitioner did not petition this court within days of the first letter in date petitioner reviewed target’s publicly available filings on sec forms 10-q and 10-k these filings indicated that target during the third quarter of had filed amended tax returns for unspecified years and during the fourth quarter of had made a tax payment in excess of dollar_figure million to the irs the sec form 10-k filing also disclosed that target remained subject_to irs examination for and subsequent years believing that target’s tax payment may have been connected to the infor- mation he had supplied petitioner on date filed with the office a second form_211 claiming an award second application the second application which petitioner styled a supplemental submission by checking the appropriate box identified the same target taxpayer and alleged the same tax violation petitioner stated that he wished to supplement the information in his original claim and did so by setting forth the facts stated in the previous paragraph he urged that the office’s denial of his claim was premature in light of this new information and stated because the irs collected_proceeds from target based on the amended returns the whistleblower office’s finding that the irs’s examination resulted in ‘no change’ is no longer a basis to deny petitioner an award the whistleblower office should investigate whether petitioner contribu- ted to the amendment of target’s returns and target’s payment of additional tax 3although petitioner dated the second application date it was actually submitted to the office by his attorney on date on date the office sent petitioner a second letter stating we re- ceived your request for reconsideration dated date your claim was previously denied a copy of that determination is enclosed the office attached to the second letter a copy of its first letter on date petitioner mailed to this court a petition seeking review of the second letter on date respondent moved to dismiss the case for lack of jurisdiction several rounds of briefing ensued discussion the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that congress has authorized us to consider see sec_7442 81_tc_879 the tax_court is without authority to enlarge upon that statutory grant 137_tc_37 with respect to nondiscretionary ie manda- tory whistleblower awards sec_7623 provides that a ny determination regarding an award may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter in order to decide whether we have jurisdiction we must consider whether the irs has made a determination regarding an award and whether a petition invoking our jurisdiction over that matter has been timely filed whistleblower 26876-15w v commissioner 147_tc_375 quoting 143_tc_274 the parties agree that the first letter was a determination and that the petition was untimely with respect to it with respect to the second letter dated date the petition was timely because july was a saturday the 30-day period for filing a petition was ex- tended to the following monday july and the petition was mailed to the court on that date see sec_7502 timely mailing as timely filing rule a b thus the issue we must decide is whether the second letter consti- tutes a determination regarding an award our jurisdiction to review a determination regarding an award does not depend on how the document is labeled see comparini t c pincite 135_tc_70 t he name or label of a document does not control whether the document constitutes a determination the office may issue multiple appealable determinations with respect to a single matter see myers v commissioner 148_tc_438 t he whistle- blower office may issue multiple determinations on any of which our jurisdiction may be based comparini t c pincite sec_301_7623-4 proced admin regs thus the fact that the first letter was titled a final determina- tion did not prevent the office from issuing a subsequent determination regarding petitioner’s claim that would create jurisdiction in this court see sec_7623 granting this court jurisdiction over a ny determination regarding an award kasper v commissioner kasper ii 150_tc_8 n w e have jurisdiction over any timely petitioned whistleblower determination not just the first in time comparini t c pincite in comparini the office sent the claimants a series of letters the first group of letters stated that the office had considered the application but con- cluded that the claimants were ineligible for an award because the information the claimants provided did not result in the collection of any proceeds comparini t c pincite these letters did not explicitly use the word determination the claimants then apparently supplemented their application with addi- tional information including documents purporting to support and expand their initial claim id pincite the office replied with a subsequent letter that stated we considered the additional information you provided and determined your claim still does not meet our criteria for an award our determination re- mains the same despite the information contained in your latest letter id pincite we held in comparini that the subsequent letter constituted a determina- tion even though the earlier letters may also have constituted determinations regarding the same claim id pincite in so holding the court relied chiefly on the text of the subsequent letter noting that it contained a statement on the merits of petitioners’ whistleblower claim referred for the first time to a ‘determination’ made on that claim and did not indicate that further administrative procedures were available to petitioners id pincite the concurring opinion joined by six judges emphasized that the claimants had supplemented their claim with additional information which the office stated that it had considered the concurring judges thought it reasonable to regard the claimants as having made a new additional or supplemental claim and to treat the office as having made a subsequent determination concerning that claim id pincite halpern and lauber jj concurring we followed comparini in myers v commissioner 148_tc_438 the claimant there received a determination_letter dated date denying his claim he continued to correspond with the office thereafter sometimes submit- ting additional material regarding his claim id pincite the office issued him four subsequent letters between date and date three of these letters included text substantially identical to that used by the office in comparini stating we considered the additional information you provided and determined your claim still does not meet our criteria for an award our determination remains the same despite the information contained in your latest letter ibid one of the four letters resembled the office’s subsequent letter here stating this letter is in regard to your correspondence dated date concerning your claim for award we closed your claim for award on date i am enclosing a copy of the letter for your information id pincite in myers we found that each of the five letters reflects an appealable determi- nation under sec_7623 id pincite in the case at hand petitioner’s second application contained information that was not available to him on date when the office issued its first letter this information consisted of representations derived from target’s subsequent sec filings that target’ sec_2012 tax_year remained under irs examina- tion that target had filed amended returns for certain years and that target had made to the irs an additional tax payment in excess of dollar_figure million the statement attached to petitioner’s second application indicated his be- lief that this information was relevant in two respects his first application had alleged a tax law violation during target’ sec_2012 tax_year in noting target’s disclo- sures that it sec_2012 tax_year remained under irs examination and that it had made a large payment to the irs petitioner appeared to question the factual predicate for the denial of his claim ie that his information was reviewed as part of an examination but the examination resulted in no change alternatively if target’ sec_2012 examination had resulted in no change peti- tioner contended that target may have filed amended returns and paid additional tax as a result of the information he had supplied in certain circumstances tax paid with an amended_return may constitute proceeds collected within the mean- ing of sec_7623 see sec_301_7623-2 proced admin regs in form the office’s second letter did not purport to make a new determi- nation but simply enclosed a copy of its previous determination in substance however its decision to stand by its initial determination necessarily entailed the assertion that target’s filing of amended returns and payment of additional tax had no connection to the information petitioner had provided in his form sec_211 the office’s second letter is thus hard to distinguish from the subsequent letters we found to constitute determinations in comparini and myers where the office informed each claimant that our determination remains the same despite the in- formation contained in your latest letter in effect that is exactly what the office told petitioner here in sum under the principles enunciated in comparini and myers we con- clude that the office’s second letter constituted a determination regarding an award sufficient to confer jurisdiction upon this court we have no occasion here to consider the outer limits of our jurisdiction over whistleblower cases be- cause the office’s second letter fell squarely within the universe of communica- tions that we have previously held to constitute determinations petitioner sup- plied new information not available to him when the office initially denied his claim that arguably called into question the basis the office had enunciated for denying his claim by dismissing the relevance of that new information the of- fice made a determination regarding his claim he is entitled to seek judicial review of that determination 4unlike the subsequent letters in comparini and myers the office’s second letter to petitioner did not say explicitly that it had considered the additional in- formation you provided but our decision as to whether a letter constitutes a determination must be based on its substance if a communication is a determi- nation in substance the office cannot produce a different outcome by omitting to state that it considered the information it received 5this conclusion derives support from a recent opinion of the u s court_of_appeals for the d c circuit to which our whistleblower cases are normally ap- pealable see sec_7482 penultimate sentence kasper ii t c pincite n continued to reflect the foregoing an order will be issued denying respondent’s motion to dismiss for lack of jurisdiction continued slip op pincite n in 826_f3d_500 d c cir that court held that the railroad retirement board’s denial of a request to review a previously denied claim for benefits was a final_decision of the board subject_to judicial review under u s c sec_355 here the office’s second letter to petitioner amounted to a refusal to revisit its initial adverse determination despite his submission of newly discovered evidence although the statutory schemes of sec_7623 and the railroad retirement act are somewhat different the stovic opinion supplies analogous support for our conclusion that the office’s second letter constituted a determination that is subject_to judicial review
